--------------------------------------------------------------------------------

Exhibit 10.04


AllianceBernstein l.p.
Financial Advisor Wealth Accumulation Plan
 
Effective August 1, 2005
 
As Amended and Restated as of December 5, 2008
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

   
Page
     
Section 1.
PURPOSE.
1
     
Section 2.
DEFINITIONS.
1
     
Section 3.
AWARD.
4
     
Section 4.
VESTING.
4
     
Section 5.
MEASUREMENT OF EARNINGS.
4
     
Section 6.
DISTRIBUTION OF INCENTIVE BENEFIT.
6
     
Section 7.
CLAIMS PROCEDURES.
8
     
Section 8.
NO FUNDING OBLIGATION.
10
     
Section 9.
NON-TRANSFERABILITY OF RIGHTS UNDER THE PLAN.
10
     
Section 10.
MINORS AND INCOMPETENTS.
10
     
Section 11.
WITHHOLDING TAXES.
11
     
Section 12.
ASSIGNMENT.
11
     
Section 13.
LIMITATION OF RIGHTS.
11
     
Section 14.
ADMINISTRATION.
11
     
Section 15.
AMENDMENT OR TERMINATION OF PLAN.
12
     
Section 16.
SEVERABILITY OF PROVISIONS.
13
     
Section 17.
ENTIRE AGREEMENT.
13
     
Section 18.
HEADINGS AND CAPTIONS.
13
     
Section 19.
NON-EMPLOYMENT.
13
     
Section 20.
PAYMENT NOT SALARY.
13
     
Section 21.
GENDER AND NUMBER.
13
     
Section 22.
CONTROLLING LAW.
13


i

--------------------------------------------------------------------------------



AllianceBernstein L.P.
Financial Advisor Wealth Accumulation Plan


Effective August 1, 2005
 
As Amended and Restated as of December 5, 2008
 


Section 1.
PURPOSE.

 
1.1           Purpose. AllianceBernstein Holding L.P. (together with any
successor to all or substantially all of its business and assets, “Holding”) and
its affiliate, AllianceBernstein L.P. (together with any successor to all or
substantially all of its business and assets, “Company”) have established this
AllianceBernstein L.P. Financial Advisor Wealth Accumulation Plan to create a
compensation program to attract and retain eligible employees expected to make a
significant contribution to the future growth and success of Bernstein Global
Wealth Management, a unit of the Company.  The Plan was established effective
August 1, 2005 and is hereby amended and restated to reflect prior amendments
and certain administrative changes effective as of December 5, 2008.
 
1.2           Compliance With Section 409A.  The Plan is intended to conform to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and any regulations and guidance promulgated thereunder (“Section
409A”).  Any deferral or payment hereunder is subject to the terms of the Plan
and compliance with Section 409A, as interpreted by the Committee in its sole
discretion.  Although none of the Company, the Committee, their affiliates, and
their agents make any guarantee with respect to the treatment of payments under
this Plan and shall not be responsible in any event with regard to the Plan’s
compliance with Section 409A, the payments contained herein are intended to be
exempt from Section 409A or otherwise comply with the requirements of Section
409A, and all provisions of the Plan shall be limited, construed and interpreted
in accordance with the foregoing.  None of the Company, the Committee, any of
their affiliates, and any of their agents shall have any liability to any
Participant or Beneficiary as a result of any tax, interest, penalty or other
payment or damages required to be paid or due pursuant to, or because of a
violation of, Section 409A.
 
Section 2.
DEFINITIONS.

 
Unless the context requires otherwise, the following words, as used in the Plan,
shall have the meanings ascribed to each below:
 
2.1           “Account” shall mean the book entry-account which shall be
credited with a Participant’s Incentive Award pursuant to Section 3 herein and
Earnings thereon.
 
2.2           “Affiliate” shall mean any entity affiliated with the Company
within the meaning of Code Section 414(b) with respect to a controlled group of
corporations, Code Section 414(c) with respect to trades or businesses under
common control with the Company, Code Section 414(m) with respect to affiliated
service groups and any other entity required to be aggregated with the Company
under Code Section 414(o).  No entity shall be treated as an Affiliate for any
period during which it is not part of the controlled group, under common control
or otherwise not required to be aggregated with the Company under Code
Section 414.

 

--------------------------------------------------------------------------------



2.3           “Available Fund” means any money-market, debt or equity fund or
pooled investment vehicle sponsored by the Company or its Affiliate or other
fund or security that is designated by the Committee from time to time as an
Available Fund.
 
2.4           “Award Agreement” shall mean an agreement entered into between a
Participant and the Company which specifies the terms of the Participant’s
Incentive Compensation, including the amount of such Incentive Award, the
Elective Distribution Date and the Elective Distribution Form.  An Award
Agreement shall contain such provisions, consistent with the provisions of the
Plan, as may be established from time to time by the Committee.  An Award
Agreement may, to the extent permitted by the Committee and by applicable law,
be made by paper or electronic means.
 
2.5           “Beneficiary” shall mean the person or trust designated by the
Participant to receive benefits payable under this Plan in the event of the
Participant’s death.  If no Beneficiary is designated, then the Participant’s
Beneficiary shall be his estate.  Upon the acceptance by the Committee of a new
Beneficiary designation, all Beneficiary designations previously filed shall be
canceled.  A Participant’s designation of a Beneficiary (or any election to
revoke or change a prior Beneficiary designation) must be made and filed with
the Committee, in writing, on such form(s) and in such manner prescribed by the
Committee.  The Committee shall be entitled to rely on the last Beneficiary
designation filed by the Participant and accepted by the Committee prior to his
death.
 
2.6           “Board” shall mean the Compensation Committee of the Board of
Directors of AllianceBernstein Corporation or a duly authorized committee
thereof.
 
2.7           “Code” shall mean the Internal Revenue Code of 1986, as amended
and as hereafter amended from time to time, and any regulations promulgated
thereunder.
 
2.8           “Committee” shall mean the committee or committees of management
designated by the Board to administer the Plan or a designee of any such
committee or committees.
 
2.9           “Company” shall mean AllianceBernstein L.P. and any successor
entity by merger, consolidation or transfer of all or substantially all of its
assets.
 
2.10          “Disabled” shall mean that a Participant is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as
determined by the carrier of the long-term disability insurance program
maintained by the Company or its Affiliate that covers the Participant, or such
other person or entity designated by the Committee in its sole discretion.
 
2.11          “Earnings” shall mean earnings and/or losses on amounts credited
to an Account in accordance with Section 5 hereof.

2

--------------------------------------------------------------------------------



2.12          “Elective Distribution Date” shall mean, as elected by the
Participant:
 
 
(a)
The Participant’s Separation from Service or, with respect to each Participant
who is a Key Employee, six (6) months following his Separation from Service, as
defined under Section 409A; or

 
 
(b)
Subject to the requirements of Section 409A, a date elected by the Participant
within a period permitted by the Committee as set forth in the Administrative
Guidelines for the Plan.

 
2.13          “Elective Distribution Form” means either a lump sum or
substantially equal annual installments over a period permitted by the
Committee.
 
2.14          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
 
2.15          “Holding Units” mean units representing assignments of beneficial
ownership of limited partnership interests in Holding.
 
2.16          “Incentive Award” shall mean the amount credited to a
Participant’s Account pursuant to Section 3.
 
2.17          “Incentive Benefit” shall mean the vested benefit payable under
the Plan, which shall be payable in accordance with Section 6 hereof.
 
2.18          “Key Employee” shall mean a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code (or any successor provision).
 
2.19          “Participant” shall mean a financial advisor employed by the
Company or its Affiliates who is designated as eligible to participate in this
Plan by the Board, or if authorized by the Board, the Chief Executive Officer of
the Company, and who enters into an Award Agreement with the
Company.  Notwithstanding any other provision to the contrary, a financial
advisor who is designated as being eligible to participate in the Plan must
enter into an Award Agreement within thirty (30) days of such designation.  If
such financial advisor does not enter into an Award Agreement within thirty (30)
days of being designated as eligible to participate in the Plan, such financial
advisor shall not be eligible to become a Participant until the first day of the
following Plan Year provided that such Award Agreement is entered into before
the first day of such Plan Year and the Participant’s eligibility to participate
in the Plan has not been rescinded.
 
2.20          “Plan” shall mean the AllianceBernstein L.P. Financial Advisor
Wealth Accumulation Plan, as amended from time to time.
 
2.21          “Plan Year” shall mean the calendar year.
 
2.22          “Section 409A” shall mean Code Section 409A and any regulations
and guidance promulgated thereunder.

3

--------------------------------------------------------------------------------



2.23          “Separation from Service” shall mean separation from the
employment of the Company and its Affiliates for any reason, including, but not
limited to, retirement, death, resignation, dismissal, or the cessation of an
entity as an Affiliate.  In the event that all or substantially all of the
assets of the Company or an Affiliate are sold or transferred, any Participant
who in connection with, or as a result of, such sale becomes employed by the
acquirer of such assets shall not be deemed to have incurred a Separation from
Service unless and until the earlier of (i) the individual is no longer employed
by such acquirer or any entity thereafter acquiring the aforesaid assets or
(ii) the Committee determines, in its sole discretion, that such individual has
incurred a Separation from Service and when such Separation from Service is
deemed to have occurred.  For purposes of the foregoing sentence, and only for
such purposes, a sale or transfer of stock of the Company or Affiliate shall be
deemed to be a sale or transfer of “assets.”
 
Notwithstanding the foregoing, a Participant shall not be considered to have had
a Separation from Service if, for purposes of Section 409A, the Participant
would not be considered to have had a “separation from service.”
 
Section 3.
AWARD.

 
The Company shall make a book entry contribution to the Account of a Participant
in an amount equal to the amount of the Participant’s Incentive Award as
designated in the Participant’s Award Agreement.  The Participant’s Award
Agreement shall evidence the Participant’s agreement to the terms of the Plan.
 
Section 4.
VESTING.

 
A Participant’s Account will vest or be forfeited in accordance with the terms
and conditions set forth in the Award Agreement.
 
Section 5.
MEASUREMENT OF EARNINGS.

 
5.1           Election between Notional Investments.  Each Participant shall
designate, in accordance with deadlines and procedures established from time to
time by the Committee, in his Award Agreement, that percentage of such
Participant’s Incentive Award which shall be treated for purposes of the Plan as
notionally invested in (i) Holding Units or (ii) each of the Available Funds;
provided, that the Committee may establish a minimum percentage of each
Incentive Award that must be notionally invested in the Holding Units and a
maximum percentage of each Incentive Award that may be notionally invested in
Holding Units.  No more than fifty percent (50%) of a Participant’s Incentive
Award may be notionally invested in Holding Units.  Following the Participant’s
election between Holding Units and Available Funds, the Participant shall not be
permitted to elect to change the percentage of his or her Incentive Award that
may be notionally invested in Holding Units.
 
The Participant’s Account shall be treated as notionally invested in the
Available Funds or Holding Units (in accordance with the Participant’s election)
as of a date as determined by the Committee (the “Earnings Date”) which shall be
no later than thirty days after the effective date of the Participant’s Award
Agreement (the “Effective Date”), in the proportions set forth in the
Participant’s Investment Election Form.  Notwithstanding the foregoing, varying
arrangements with respect to the crediting of earnings in such notional
investments may be made in connection with special programs as determined by the
Committee in its sole discretion.

4

--------------------------------------------------------------------------------



5.2           Notional Investment in Available Funds.  After the Earnings Date,
the portion of a Participant’s Account that is invested in Available Funds will
be credited or debited, as applicable, with notional investment earnings, gains
and losses, as though the amounts in such Account had been actually invested in
the Available Funds in the proportions reflected in the Account.  The Committee
in its sole discretion may permit each Participant to reallocate notional
investments in each Account among the various Available Funds, subject to,
without limitation, restrictions as to the frequency with which such
reallocations may be made.  As soon as reasonably practicable after the end of
each calendar year, a statement shall be provided to each such Participant
indicating the current balance in each Account maintained for the Participant as
of the end of the calendar year, and the amounts in such Account notionally
allocated to each of the Available Funds.
 
5.3           Special Rules Applicable to Notional Investments in Holding Units.
 
 
(a)
Recapitalization.  In the event that the Committee determines that any
distribution (whether in the form of cash, limited partnership interests, other
securities, or other property), recapitalization (including, without limitation,
any subdivision or combination of limited partnership interests),
reorganization, consolidation, combination, repurchase, or exchange of limited
partnership interests or other securities of Holding, issuance of warrants or
other rights to purchase limited partnership interests or other securities of
Holding, any incorporation of Holding, or other similar transaction or event
affects the Holding Units such that an adjustment is determined by the Committee
to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee may, if so authorized by the Board, in such manner as it may deem
equitable, adjust the number of Holding Units held in Participant’s Account.

 
 
(b)
Deferral of Holding Units.  Any Holding Units with respect to which a
Participant has elected to notionally invest his or her Account shall be posted
to the Participant’s Account.  Whenever quarterly or special distribution are
paid with respect to Holding Units, an amount equal to the amount of such
distribution per Holding Unit shall be deemed credited to the Participant’s
Account with respect to each Holding Unit credited to the Participant’s Account
and converted into additional Holding Units at such intervals as may be
established by the Committee in such manner as determined by the Committee, but
in any event no less frequently than annually, based on the fair market value of
a Holding Unit on the date of such conversion, as determined by the Committee,
in its sole discretion.  In no event shall any distributions be paid, or any
Holding Units converted pursuant to this subsection be distributed, to the
Participant before the date that the Participant’s Incentive Benefits are paid
pursuant to Section 6 hereof.


5

--------------------------------------------------------------------------------



Section 6.
DISTRIBUTION OF INCENTIVE BENEFIT.

 
6.1           Incentive Benefits.  Subject to Sections 6.2, 6.3 and 6.4 below
and the remainder of this Section 6.1, a Participant’s vested Incentive Benefits
shall be paid to the Participant in installments as vesting occurs.  Each
installment shall consist of the vested portion of the Participant’s Incentive
Benefits not previously paid and be paid on or within seventy (70) days
following each date on which the Participant becomes vested in a portion of his
Incentive Benefits in accordance with the Plan and the Participant’s Award
Agreement; provided that in no event shall the first payment of the
Participant’s Incentive Benefit be made before the third anniversary of the
Effective Date.  Notwithstanding anything herein to the contrary, including
Section 6.3 hereof, the Committee in its sole discretion may elect to modify the
payment provisions described herein, subject to the requirements of Section 409A
and the applicable transition rules.
 
6.2           Initial Election of Elective Distribution Date.  If permitted by
the Committee, in its sole discretion, and subject to Section 409A, a
Participant may elect an Elective Distribution Date upon which to commence
receiving his Incentive Benefits and an Elective Distribution Form in which to
receive his Incentive Benefits; provided, however, that any such election to
defer payment of all or a portion of a Participant’s Incentive Award shall be
made by the Participant in accordance with Section 409A and rules of the
Committee as in effect from time to time.  If a Participant makes an election
pursuant to this Section 6.2, the payment of the Incentive Benefits to the
Participant shall commence within seventy (70) days following the Participant’s
Elective Distribution Date, if elected and in the Elective Distribution Form, if
elected.
 
6.3           Changes to Elective Distribution Date and/or Elective Distribution
Form. Subject to any limitations imposed by Section 409A, if permitted by the
Committee, in its sole discretion, a Participant may change his election
regarding the Elective Distribution Date on which his Incentive Benefit will
commence to be paid and/or his Elective Distribution Form in accordance with the
following requirements to the extent imposed by Section 409A:
 
 
(a)
Subject to subsections (b) and (c) of this Section, such election may not take
effect until the twelve (12) month anniversary of the date the election is made
and filed with the Committee (or a designee of the Committee);

 
 
(b)
In connection with an election made by a Participant pursuant to this Section
6.3, the Participant must elect a new Elective Distribution Date that is no
earlier than the five year anniversary of the Participant’s previous Elective
Distribution Date (regardless of whether the Participant’s new election was
solely to change his Elective Distribution Form); and

 
 
(c)
Any election related to a payment of Incentive Benefits at an Elective
Distribution Date described in Section 2.12(b) shall not be effective unless
made at least twelve (12) months prior to the Elective Distribution Date that
such election is changing (regardless if the new election merely changes the
Elective Distribution Form).


6

--------------------------------------------------------------------------------



6.4           Death.  Notwithstanding any provision of the Plan to the contrary,
if a Participant dies prior to receiving all of his Incentive Benefits, all
unvested benefits will vest and the unpaid portion of such vested Incentive
Benefits shall be paid to the Participant’s Beneficiary in the form of a lump
sum distribution in the calendar year during which the 180th day anniversary of
the death occurs.
 
6.5           Disability.  Notwithstanding any provision of the Plan to the
contrary, if a Participant incurs a Disability prior to receiving all of his
Incentive Benefits, all unvested benefits will immediately become vested.  The
unpaid portion of such vested Incentive Benefits shall be paid to the
Participant in the form of a lump sum distribution on or within ninety (90) days
following the Participant’s Disability; provided, however, that in the event
that a Participant incurs a Disability on or after January 1, 2009, payment will
be made in accordance with such Participant’s Elective Distribution Date, if
elected, in the form of a lump sum distribution.  Such an election may be made
with regard to awards granted on or after January 1, 2009, and pursuant to
transition guidance issued by the Internal Revenue Service in connection with
Section 409A, including Internal Revenue Service Notice 2007-86, with regard to
awards granted prior to such date.
 
6.6           Severe Financial Hardship Withdrawals.
 
 
(a)
Upon the request of a Participant, the Committee, in its sole discretion, may
approve, due to the Participant’s “Unforeseeable Emergency,” an immediate lump
sum distribution to the Participant of all or a portion of a Participant’s
unpaid vested Incentive Benefits.  For the purposes of this Section 6.6, an
“Unforeseeable Emergency” means a severe financial hardship to a Participant or
former Participant within the meaning of Section 409A resulting from (i) an
illness or accident of the Participant, former Participant or spouse, or a
dependent (as defined in Code Section 152 (without regard to Sections 152(b)(1),
(b)(2), and (d)(1)(B)) of the Participant or former Participant, (ii) loss of
property of the Participant or former Participant due to casualty or (iii) other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant or former Participant, all as
determined in the sole discretion of the Committee.

 
 
(b)
The amount to be paid pursuant to Section 6.6(a) of the Plan shall not exceed
the amount necessary to satisfy the applicable Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
payment, after taking into account the extent to which such hardship is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the Participant’s assets (to the extent such assets would not
itself cause severe hardship).

 
6.7           Form of Payment.  Any payment of Incentive Benefits to the
Participant (or in the event of his or her death, to the Participant’s
Beneficiary) shall consist of (i) cash equal to the fair market value of the
interest of the Participant’s Account in the Available Funds and (ii) Holding
Units equal to the number of Holding Units notionally credited to the
Participant’s Account.  The number of fractional Holding Units shall be
aggregated to create a whole number of Holding Units, which shall be distributed
in the form of Holding Units.  Notwithstanding the foregoing, cash shall be
distributed in lieu of the excess number of fractional Holding Units.

7

--------------------------------------------------------------------------------



Section 7.
CLAIMS PROCEDURES.

 
7.1           Initial Claim.
 
 
(a)
Any claim by any employee, Participant or Beneficiary (“Claimant”) with respect
to eligibility, participation, vesting, contributions, benefits or other aspects
of the operation of the Plan shall be made in writing to the Committee.  The
Committee shall provide the Claimant with the necessary forms and make all
determinations as to the right of any person to a disputed benefit.  If a
Claimant is denied benefits under the Plan, the Committee or its designee shall
give written or electronic notice to the Claimant of the denial of the claim
within ninety (90) days after the Committee or its designee receives the claim,
provided that in the event of special circumstances such period may be extended.

 
 
(b)
In the event of special circumstances, the ninety (90) day period may be
extended for a period of up to ninety (90) days (for a total of one hundred
eighty (180) days).  If the initial ninety (90) day period is extended, the
Committee or its designee shall give written notice to the Claimant within
ninety (90) days of receipt of the claim.  The notice of extension shall
indicate the special circumstances requiring the extension of time and provide
the date by which the Committee expects to make a determination with respect to
the claim.  If the extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination shall be tolled from the date on which the extension notice is
sent to the Claimant until the earlier of (i) the date on which the Claimant
responds to the Committee’s request for information, or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided.

 
 
(c)
If notice of the denial of a claim is not furnished within the required time
period described herein, the claim shall be deemed denied as of the last day of
such period.

 
 
(d)
If a claim is wholly or partially denied, the notice to the Claimant shall set
forth:

 
 
(i)
The specific reason or reasons for the denial;

 
 
(ii)
Specific reference to the pertinent Plan provisions upon which the denial is
based;

 
 
(iii)
A description of any additional material or information necessary for the
Claimant to complete the claim request and an explanation of why such material
or information is necessary;


8

--------------------------------------------------------------------------------



 
(iv)
A description of the Plan’s review procedures and steps to be taken, as well as
the applicable time limits if the Claimant wishes to submit the adverse
determination for review; and

 
 
(v)
A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review.

 
7.2           Claim Denial Review.
 
 
(a)
If a claim has been wholly or partially denied, the Claimant may submit the
claim for review by the Committee.  Any request for review of a claim must be
made in writing to the Committee no later than sixty (60) days after the
Claimant receives notification of denial or, if no notification was provided,
the date the claim is deemed denied.  The Claimant or his duly authorized
representative may:

 
 
(i)
Upon written request and free of charge, be provided with reasonable access to,
and copies of, relevant documents, records, and other information relevant to
the Claimant’s claim; and

 
 
(ii)
Submit written comments, documents, records, and other information relating to
the claim.  The review of the claim determination shall take into account all
comments, documents, records, and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial claim determination.

 
 
(b)
The decision of the Committee upon review shall be made within sixty (60) days
after receipt of the Claimant’s request for review, unless special circumstances
(including, without limitation, the need to hold a hearing) require an
extension.  In the event of special circumstances, the sixty (60) day period may
be extended by the Committee in its sole discretion for a period of up to one
hundred twenty (120) days.

 
 
(c)
If notice of the decision upon review is not furnished within the required time
period described herein, the claim on review shall be deemed denied as of the
last day of such period.

 
 
(d)
The Committee, in its sole discretion, may hold a hearing regarding the claim
and request that the Claimant attend.  If a hearing is held, the Claimant shall
be entitled to be represented by counsel.

 
 
(e)
The Committee’s decision upon review on the Claimant’s claim shall be
communicated in writing or electronically to the Claimant.  If the claim upon
review is denied, the notice to the Claimant shall set forth:

 
 
(i)
The specific reason or reasons for the decision, with references to the specific
Plan provisions on which the determination is based;


9

--------------------------------------------------------------------------------



 
(ii)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim; and

 
 
(iii)
A statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA.

 
7.3           Discretion.  All interpretations, determinations and decisions of
the Committee with respect to any claim, including without limitation the appeal
of any claim, shall be made by the Committee, in its sole discretion, based on
the Plan and comments, documents, records, and other information presented to
it, and shall be final, conclusive and binding.
 
7.4           Regulation § 2560.503-1.  The claims procedures set forth in this
Section 7 are intended to comply with United States Department of Labor
Regulation § 2560.503-1 and should be construed in accordance with such
regulation.  In no event shall it be interpreted as expanding the rights of
Claimants beyond what is required by United States Department of Labor
Regulation § 2560.503-1.
 
Section 8.
NO FUNDING OBLIGATION.

 
The Plan shall not be construed to require the Company to fund any of the
benefits payable under the Plan or to set aside or earmark any monies or other
assets specifically for payments under the Plan.  The Plan is “unfunded” and
Incentive Benefits shall be paid by the Company out of its general
assets.  Participants and their Beneficiaries shall not have any interest in any
specific asset of the Company as a result of this Plan.  Nothing contained in
this Plan and no action taken pursuant to the provisions of this Plan shall
create or be construed to create a trust of any kind, or a fiduciary
relationship amongst the Company, the Committee, and the Participants, their
Beneficiaries or any other person.  Any funds which may be invested under the
provisions of this Plan shall continue for all purposes to be part of the
general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds.  To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.  The Company may, in its sole discretion,
establish a “rabbi trust” to pay Incentive Benefits hereunder.  If the Company
decides to establish any accrued reserve on its books against the future expense
of benefits payable hereunder, or if the Company establishes a rabbi trust under
this Plan, such reserve or trust shall not under any circumstances be deemed to
be an asset of the Plan, the Participants or their Beneficiaries.
 
Section 9.
NON-TRANSFERABILITY OF RIGHTS UNDER THE PLAN.

 
The benefits payable or other rights under the Plan shall not be subject to
alienation, transfer, assignment, garnishment, execution, or levy of any kind,
and any attempt to be so subjected shall not be recognized.
 
Section 10.
MINORS AND INCOMPETENTS.

 
In the event that the Committee finds that a Participant is unable to care for
his affairs because of illness or accident, including as a result of a
Disability, then Incentive Benefits, unless claim has been made therefor by a
duly appointed guardian, committee, or other legal representative, may be paid
in such manner as the Committee in its sole and absolute discretion shall
determine, and the application thereof shall be a complete discharge of all
liability for any payments or benefits to which such Participant was or would
have been otherwise entitled under the Plan.

10

--------------------------------------------------------------------------------



Any payments to a minor from this Plan may be paid by the Committee in its sole
and absolute discretion (a) directly to such minor; (b) to the legal or natural
guardian of such minor; or (c) to any other person, whether or not appointed
guardian of the minor, who shall have the care and custody of such minor.  The
receipt by such individual shall be a complete discharge of all liability under
the Plan therefor.
 
Section 11.
WITHHOLDING TAXES.

 
The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal
(including without limitation, employment taxes imposed by the Federal Insurance
Contributions Act), state or local income or other taxes incurred by reason of
payments pursuant to the Plan.  In lieu thereof, the Company shall have the
right to withhold the amount of such taxes from any other sums due or to become
due from the Company to the Participant upon such terms and conditions as the
Company may prescribe.
 
Section 12.
ASSIGNMENT.

 
Subject to Section 9 of the Plan, the Plan shall be binding upon and inure to
the benefit of the Company, its successors and assigns and the Participants and
their heirs, executors, administrators and legal representatives.  In the event
that the Company sells all or substantially all of the assets of its business
and the acquiror of such assets assumes the obligations hereunder, the Company
shall be released from any liability imposed herein and shall have no obligation
to provide any benefits payable hereunder.
 
Section 13.
LIMITATION OF RIGHTS.

 
Nothing contained herein shall be construed as conferring upon any individual
the right to continue in the employ of the Company or its Affiliates as an
executive or in any other capacity or to interfere with the right of the Company
or its Affiliate to discharge him at any time for any reason whatsoever.
 
Section 14.
ADMINISTRATION.

 
On behalf of the Company, the Plan shall be administered by the Board or, to the
extent specifically delegated by the Board and permitted under the terms of the
Plan, the Plan shall be administered  by the Committee.  The Committee may, to
the extent specifically permitted under the terms of the Plan, delegate its
authority to administer the Plan to a designee of the Committee; provided that,
if any authority to administer the Plan is delegated by the Board, such
administration shall be subject to the oversight of the Board, and if any
authority to administer the Plan is delegated by the Committee, such
administration shall be subject to the oversight of the Committee.  The
Committee (or its designee) shall have the exclusive right, power, and
authority, in its sole and absolute discretion, to administer, apply and
interpret the Plan and any other Plan documents and to decide all matters
arising in connection with the operation or administration of the Plan.  Without
limiting the generality of the foregoing, the Committee shall have the sole and
absolute discretionary authority:  (a) to take all actions and make all
decisions with respect to the eligibility for, and the amount of, benefits
payable under the Plan; (b) to formulate, interpret and apply rules, regulations
and policies necessary to administer the Plan in accordance with its terms;
(c) to decide questions, including legal or factual questions, relating to the
calculation and payment of benefits under the Plan; (d) to resolve and/or
clarify any ambiguities, inconsistencies and omissions arising under the Plan or
other Plan documents; and (e) to process and approve or deny benefit claims and
rule on any benefit exclusions.  In the event of a scrivener’s error that
renders a Plan term inconsistent with the Company’s intent, the Company’s intent
controls, and any inconsistent Plan term is made expressly subject to this
requirement.  All determinations made by the Committee (or any designee) with
respect to any matter arising under the Plan and any other Plan documents
including, without limitation, any question concerning eligibility and the
interpretation and administration of the Plan shall be final, binding and
conclusive on all parties.  To the extent that a form prescribed by the
Committee to be used in the operation and administration of the Plan does not
conflict with the terms and provisions of the Plan document, such form shall be
evidence of (i) the Committee’s interpretation, construction and administration
of this Plan and (ii) decisions or rules made by the Committee pursuant to the
authority granted to the Committee under the Plan.

11

--------------------------------------------------------------------------------



Decisions of the Committee shall be made by a majority of its members attending
a meeting at which a quorum is present (which meeting may be held
telephonically), or by unanimous written action in accordance with applicable
law.
 
No member of the Committee and no officer, director or employee of the Company
or any other Affiliate shall be liable for any action or inaction with respect
to his functions under the Plan unless such action or inaction is adjudged to be
due to fraud.  Further, no such person shall be personally liable merely by
virtue of any instrument executed by him or on his behalf in connection with the
Plan.
 
The Company shall indemnify, to the fullest extent permitted by law and its
governing documents (but only to the extent not covered by insurance maintained
by the Company directly covering the individuals) its officers and directors
(and any employee involved in carrying out the functions of the Company under
the Plan) and each member of the Committee against any expenses, including
amounts paid in settlement of a liability, which are reasonably incurred in
connection with any legal action to which such person is a party by reason of
his duties or responsibilities with respect to the Plan (other than as a
Participant), except with regard to matters as to which he or she shall be
adjudged in such action to be liable for fraud in the performance of his duties.
 
Section 15.
AMENDMENT OR TERMINATION OF PLAN.

 
On behalf of the Company, the Board may, in its sole and absolute discretion,
amend the Plan from time to time and at any time in such manner as it deems
appropriate or desirable, and the Board may, in its sole and absolute
discretion, terminate the Plan for any reason from time to time and at any time
in such manner as it deems appropriate or desirable.  In the event the Board
terminates or freezes the Plan, there shall be no further accrual of Incentive
Benefits hereunder (other than the crediting of Earnings).

12

--------------------------------------------------------------------------------



Section 16.
SEVERABILITY OF PROVISIONS.

 
In case any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
the Plan shall be construed and enforced as if such provisions had not been
included.
 
Section 17.
ENTIRE AGREEMENT.

 
This Plan, along with the Participant’s elections hereunder, constitutes the
entire agreement between the Company and the Participant pertaining to the
subject matter herein and supersedes any other plan or agreement, whether
written or oral, pertaining to the subject matter herein.  No agreements or
representations, other than as set forth herein, have been made by the Company
with respect to the subject matter herein.
 
Section 18.
HEADINGS AND CAPTIONS.

 
The headings and captions herein are provided for reference and convenience
only.  They shall not be considered part of the Plan and shall not be employed
in the construction of the Plan.
 
Section 19.
NON-EMPLOYMENT.

 
The Plan is not an agreement of employment and it shall not grant an employee
any rights of employment.
 
Section 20.
PAYMENT NOT SALARY.

 
Except to the extent a plan otherwise provides, any amounts payable under this
Plan shall not be deemed salary or other compensation to the Participant or
Beneficiary for the purposes of computing benefits to which he or she may be
entitled under any pension plan or other arrangement of the Company.
 
Section 21.
GENDER AND NUMBER.

 
Wherever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.
 
Section 22.
CONTROLLING LAW.

 
The Plan is established in order to provide deferred compensation to a select
group of management and highly compensated employees within the meanings of
Sections 201(2) and 301(a)(3) of ERISA.  The Plan is intended to comply with the
requirements imposed under Section 409A and the provisions of the Plan shall be
construed in a manner consistent with the requirements of such section of the
Code.  To the extent legally required, the Code and ERISA shall govern the Plan
and, if any provision hereof is in violation of any applicable requirement
thereof, the Company reserves the right to retroactively amend the Plan to
comply therewith.  To the extent not governed by the Code and ERISA, the Plan
shall be governed by the laws of the State of New York without giving effect to
conflict of law provisions.

13

--------------------------------------------------------------------------------



Section 23.
SECTION 409A.

 
23.1          Six Month Delay for Key Employee.  Notwithstanding anything in the
Plan to the contrary, if a Participant is deemed on the Separation from Service
to be a “Key Employee,” (i) with regard to any payment or the provision of any
benefit that is considered deferred compensation under Section 409A payable on
account of a Separation from Service, such payment or benefit shall be delayed
for a period of six (6) months following such Separation from Service (or until
death if earlier), and shall be paid on the expiration of such six (6) month
period or earlier death, and (ii) any payments and benefits not required to be
so delayed shall be paid or provided in accordance with the Plan.
 
23.2          Discretion of Company to Pay Within Number of Days. Whenever a
payment under the Plan specifies a payment period with reference to a number of
days (e.g., “payment shall be made within 30 days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
23.3          Installments Treated as Separate Payments.  If under the Plan, an
amount is to be paid in two or more installments, for purposes of Section 409A
each installment shall be treated as a separate payment.
 
 
14

--------------------------------------------------------------------------------